Citation Nr: 1232623	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1963 to February 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on the merits.

The Veteran filed a service connection claim for bilateral sensorineural hearing loss in June 2008.  See Application for Compensation dated June 17, 2008.  The RO, relying in part on the opinion of the October 2008 VA examiner, denied this claim, reasoning the Veteran's bilateral hearing loss preexisted service and that there was no aggravation of, or threshold shift in, the Veteran's hearing during active duty service.  See Rating decision dated December 16, 2008, page 3; VA examination dated October 22, 2008, page 5.  The VA examiner further opined that the Veteran's current hearing loss is likely due to non-military factors, such as the course of his preexisting hearing loss, his age, his hypertension, or his civilian noise exposure.  See VA examination dated October 22, 2008, page 5.  As set forth below, the VA examination report is inadequate for purposes of adjudicating this claim, and an addendum clarifying the VA examiner's opinion should be obtained.  

In general, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran who served on active duty after December 31, 1946, is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b) (2011).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The applicable regulation further provides "[o]nly such conditions as are recorded in examination reports are to be considered as noted," and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b) (2011).  

In cases where a condition is noted on the entrance examination report, the presumption of sound condition does not apply, and a "presumption of aggravation" governs the outcome of the case.  38 U.S.C.A. § 1153 (West 2002).  This presumption provides that a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in said disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Id.; 38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service, taking into account all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the case of a veteran whose preexisting disability increased in severity during service, clear and unmistakable evidence that the increase in disability is due to the natural progression of the disease is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b) (2011).  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

In this case, the RO arranged for the Veteran to have a VA examination regarding his bilateral sensorineural hearing loss.  The VA examiner indicated review of both the claims folder and the Veteran's medical records, and made a finding that the Veteran had bilateral hearing loss when he entered the service.  See VA examination dated October 22, 2008, page 5.  As noted above, he further indicated that the Veteran's hearing did not undergo a threshold shift in service, and was not aggravated.  Id.  However, a review of the Veteran's service treatment records does (STRs) reveal a possible threshold shift that the VA examiner did not address.  

Specifically, at the Veteran's September 1963 enlistment examination, his puretone thresholds, in decibels, were noted as follows:





HERTZ


1963 exam
500
1000
2000
3000
4000
RIGHT
10 (25)
-10 (0)
5 (15)
35 (45)
35 (40)
LEFT
5 (20)
-10 (0)
-5 (5)
5 (15)
35 (40)

See STR dated September 26, 1963.  The Board notes that prior to November 1967, service departments used American Standards Association (ASA) units to record puretone sensitivity thresholds in audiometric measurement.  Beginning in November 1967, service departments used ISO-ANSI (International Standards Organization-American National Standards Institute) units.  For purposes of comparison, the table above shows the ASA measurements recorded on the September 1963 enlistment examination, with the comparable ISO-ANSI measurements in adjacent parentheses.  

The Veteran's separation examination, conducted in January 1968, noted the following puretone thresholds, in decibels:




HERTZ


1968 exam
500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
15 (25)
30 (40)
40 (45)
LEFT
-10 (5)
-5 (5)
5 (15)
20 (30)
30 (35)

See STR dated January 30, 1968.  Although conducted after November 1967, the record specifies that ASA units were used, thus the conversions in parentheses set forth the comparable ISO-ANSI units.  

As shown above, the Veteran appears to have had a significant shift in the left ear at 3000 Hertz.  The significance of this change is beyond the competence of the Board, see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert), and should be addressed in a clarifying opinion so that the question of whether the Veteran's bilateral hearing loss was aggravated in service can appropriately be addressed.  Also, the Board notes that the VA examiner stated that other than at 3000 and 4000 Hertz, the Veteran's hearing was within normal limits.  However, the Board observes that there also appears to be some hearing loss at 2000 Hertz in the right ear on separation examination, which was not shown on enlistment examination, once the findings are converted to ISO-ANSI units.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  

Based on the foregoing, the Board finds that some clarification is in order from the October 2008 VA examiner or other suitable examiner.  Thus, the Board finds that matter should be remanded in order to obtain a supplemental opinion, or if the previous examiner is not available, another VA examination with opinion.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should forward the claims folder to the audiologist that conducted the October 2008 VA examination, if available, for a supplemental opinion.  If not available, the RO/AMC should schedule the Veteran for an audiological examination.  A copy of this Remand and the claims folder must be made available to the examiner for review.  The opinion should include a discussion on the Veteran's documented history, and offer a complete rationale for the given diagnosis or diagnoses and all medical opinions.

The examiner is specifically requested to address the following:

(a).  whether it is at least as likely as not that the Veteran's preexisting bilateral hearing loss increased in severity in service;

(b).  if so, whether it is obvious and manifest that any demonstrated increase in severity of hearing loss in service was due to the natural progress of the disorder as opposed to as a result of aggravation ( permanent worsening) in service.

In addressing the above inquiry, the examiner should specifically comment on the findings of the audiograms dated in September 1963 and January 1968 converted from ASA to ISO-ANSI standards.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss).  And, the examiner must discuss the significance of any shifts in acuity thresholds from enlistment examination to separation examination, including the Veteran's demonstrated shift in the left ear at 3000 Hertz shown in the 1968 examination and the findings at 2000 Hertz in the right ear also on separation examination.  

2. After the above development is completed, and any other further development that may be warranted based on the information received, the RO/AMC should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


